UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_______ _____________________________

UNITED STATES OF AMERICA

:_1}51)(: SDN\) __"“`“;“;;:=§i
lm…mnw d

 

lDOC#- l

lMiruu)rvnj §§

 

- v. - ORDER
SANG WOO, Sl 16 Cr. 831 (ER)
a/k/a “John Woo,” 17 Mag: 139
Defendant.

Upon the application of the United States, by the United States Attorney for the
Southern District of New York, Geoffrey S. Berman, by Assistant United States Attorney Daniel
S. Noble;

WHEREAS the Superseding Information and the transcript of the change of plea
proceeding held on October 10, 2017 in the above-captioned case are currently sealed; that
docketing in this matter was previously ordered delayed; and that the United States Attorney’s
Ofi`lce has applied to have the Information and plea transcript unsealed and other entries 0n the
docket now entered; it is therefore

ORDERED that Information Sl 16 Cr. 831 (ER) a;nd the transcript of the change
of plea proceeding held on October 10, 2017 in the above-captioned action be unsealed and remain
unsealed pending further order of the Court; and

IT IS FURTHER ORDERED that the Clerk of Court Shall make the relevant entries

on the public docket.

Dated: New York, New York

January ?>O, 2019 d Q`

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

 

